Judgment affirmed, with costs. With respect to the disposition of the fifth cause of action, upon which the Appellate Division were divided, its dismissal is affirmed on the ground that the Supreme Court lacked jurisdiction to order an increase of “ support and maintenance for the children of a dissolved marriage ” except as “ an incident to a marital action.” (Langerman v. Langerman, 303 N. Y. 465, 471.) No opinion.
Concur: Lewis, Conway, Desmond, Dye, Fttld and Froessel, JJ. Loughran, Ch. J., deceased.